August 20 2014


                                      DA 13-0383

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     2014 MT 181A



GREG LeMOND, an individual,

           Plaintiff and Appellee,

    v.

YELLOWSTONE DEVELOPMENT, LLC,
a Montana limited liability company;
YELLOWSTONE MOUNTAIN CLUB, LLC,
a Montana limited liability company;
TIMOTHY BLIXSETH, an individual;
OVERLOOK PARTNERS, LLC; and
395 LAMPE, LLC,

          Defendants and Appellants.
____________________________________

395 LAMPE, LLC,

           Counterclaimant and Appellant,

     v.

GREG LeMOND,

           Counterdefendant, Appellee and Cross-Appellant.


APPEAL FROM:       District Court of the Fifth Judicial District,
                   In and For the County of Madison, Cause No. DV-29-2007-5
                   Honorable Loren Tucker, Presiding Judge

COUNSEL OF RECORD:

            For Appellants:

                   Anne Blanche Adams; Cederberg Law Offices, P.C.; Missoula, Montana
                   (for 395 Lampe, LLC)

                   Mark H. Gunderson; Austin K. Sweet, Catherine A. Reichenberg;
                Gunderson Law Firm; Reno, Nevada (for 395 Lampe, LLC)

                John C. Doubek, Patrick T. Fox; Doubek, Pyfer & Fox, LLP; Helena,
                Montana (for Timothy Blixseth and Overlook Partners, LLC)

                Rebecca Pape; Pape & Griffith, PLLC; Bozeman, Montana
                (for Timothy Blixseth and Overlook Partners, LLC)

         For Appellee:

                Robert K. Baldwin; Trent M. Gardner; Goetz, Baldwin & Geddes,
                P.C.; Bozeman, Montana



                                            Submitted on Briefs: April 9, 2014
                                                       Decided: July 14, 2014
                                                      Amended: August 20, 2014


Filed:

                __________________________________________
                                  Clerk




                                    2
Justice Beth Baker delivered the Opinion of the Court.

¶1     Timothy Blixseth, Overlook Partners, LLC, and 395 Lampe, LLC, appeal an order

of the Fifth Judicial District Court granting summary judgment to Greg LeMond.

LeMond cross-appeals. Although the parties raise numerous contentions, we restate the

dispositive issues as follows:

¶2     1. Whether the District Court erred when it dismissed Blixseth from this action.

¶3     2. Whether Overlook Partners and Lampe obtained their interests in the Overlook
Lots subject to the outcome of LeMond’s claim against Yellowstone Development.

¶4   3. Whether Overlook Partners or Lampe may challenge the stipulations between
LeMond and Yellowstone Development’s bankruptcy trustee.

¶5       4. Whether the District Court properly exercised its equitable powers in the entry
of its final judgment.

¶6     We affirm in part, reverse in part, and remand.

                    PROCEDURAL AND FACTUAL BACKGROUND

¶7     This case involves a property dispute at the Yellowstone Mountain Club, a private

ski and golf resort in Madison County. LeMond owned property at the Yellowstone

Mountain Club and sought to purchase an adjacent property, Lot 11, from its owner,

Yellowstone    Development.       Negotiations   between LeMond and           Yellowstone

Development began in 1999 or 2000. Blixseth represented Yellowstone Development in

the negotiations.

¶8     Blixseth sent an e-mail on behalf of Yellowstone Development on September 21,

2000. The e-mail stated, “The deal is that if Greg brought in 10 people who bought at the

club, he would receive the lot.” The e-mail continued, “We did reach agreement that if
                                         3
after 5 years he had brought in less than the 10, he could pay the difference at the rate of

$100,000 per person.” LeMond maintains that the e-mail memorialized an oral contract

for the purchase of Lot 11 from Yellowstone Development for $1,000,000. The contract

provided that LeMond would receive an offset of $100,000 for each new member whom

LeMond was able to “bring in” to the Yellowstone Mountain Club. The offset was

allowed up to the amount of the entire purchase price, so LeMond would receive the

property without paying any money if he brought in ten new members.

¶9     Blixseth acknowledged that he engaged in negotiations on behalf of Yellowstone

Development to this effect, but denied that a contract was ever created. The e-mail also

stated that Blixseth wanted to “try to get [a contract] put together in the near future.”

Later communications between Blixseth and LeMond occurred, but there was never a

formal contract signed by both parties. LeMond engaged in various subsequent efforts to

promote the Yellowstone Mountain Club.         He claims that these efforts fulfilled his

obligations under the alleged contract.

¶10    Yellowstone Development discovered that various civil engineering and

entitlement issues likely rendered Lot 11 undevelopable. To remedy this, Yellowstone

Development combined Lot 11 with twenty-three acres of additional undeveloped

property in December 2005. The new, larger property was replatted as Lot 11A. In

March 2006, Yellowstone Development traded Lot 11A to YSC, LLC, in exchange for

Lot 102A, and subsequently subdivided Lot 102A into five new lots. These lots were




                                          4
named the Overlook Lots. In an affidavit, Blixseth claimed that the original Lot 11 was

5.09 acres and the total acreage of all five Overlook Lots is 28 acres.

¶11    LeMond filed his first complaint on January 23, 2007, against Yellowstone

Development, Yellowstone Mountain Club, and Blixseth Group, Inc. On June 14, 2007,

LeMond amended his complaint to add several claims, including unjust enrichment and

the creation of a constructive trust.         LeMond argued, among other things, that

Yellowstone Development was under an equitable duty to convey the Overlook Lots to

LeMond based on its failure to covey Lot 11 pursuant to the contract. On the same day,

LeMond filed a Notice of Lis Pendens on the Overlook Lots to notify potential

purchasers of his constructive trust claim for title to the Overlook Lots. LeMond filed a

second amended complaint on August 17, 2007, adding Blixseth individually as a party.

¶12    On September 17, 2007, LeMond filed a motion for partial summary judgment on

the issue whether a contract existed. Meanwhile, Yellowstone Development moved to

expunge LeMond’s lis pendens. Following a hearing, both motions were denied in open

court on April 14, 2008.

¶13    Blixseth and a partner formed Overlook Partners in March 2008 for the purpose of

purchasing the Overlook Lots from Yellowstone Development.                Overlook Partners

bought the Overlook Lots for $15,000,000 on April 3, 2008. The deed conveying the

Overlook Lots from Yellowstone Development to Overlook Partners stated that the

conveyance was “SUBJECT, HOWEVER” to LeMond’s lis pendens and claim for title to

the Overlook Lots against Yellowstone Development.           After the purchase, Blixseth

                                          5
personally held a promissory note made by Overlook Partners for $15,000,000, which

was secured by a mortgage on the Overlook Lots. Blixseth later assigned the note and

the mortgage to Lampe.

¶14   In November 2008, both the Yellowstone Mountain Club and Yellowstone

Development filed for bankruptcy in the U.S. Bankruptcy Court for the District of

Montana. The bankruptcy proceedings were consolidated. On February 9, 2009, due to

the bankruptcy, the District Court stayed the proceedings in this case. LeMond filed a

claim in the consolidated bankruptcy action for $15,000,000 based on the alleged breach

of the Lot 11 contract. On March 20, 2009, Overlook Partners filed a claim in the

bankruptcy action, asserting that it owned the Overlook Lots and that Yellowstone

Development was obligated to defend and indemnify it against LeMond’s claim.

¶15   On June 2, 2009, the Bankruptcy Court adopted the Third Amended Plan of

Reorganization. This plan called for the creation of the Yellowstone Club Liquidating

Trust (YCL Trust) to manage the assets of Yellowstone Development and Yellowstone

Mountain Club in bankruptcy. YCL Trust is the successor in interest to Yellowstone

Development and Yellowstone Mountain Club. YCL Trust is responsible for liquidating

the assets in and managing claims against the Yellowstone Development and

Yellowstone Mountain Club bankruptcy estates.

¶16   On January 26, 2010, YCL Trust and LeMond filed a stipulated motion in the

bankruptcy action (referred to in this Opinion as the “Bankruptcy Stipulation”) to settle

LeMond’s claim against Yellowstone Development.            YCL Trust determined that

                                        6
LeMond’s claim should be allowed in the amount of $650,000 and agreed to lift the

bankruptcy stay to allow LeMond to pursue title to the lots in the District Court action.

YCL Trust stipulated that a contract for the sale of Lot 11 to LeMond existed, but YCL

Trust retained the right to defend against LeMond’s claim in the District Court at its

discretion. The bankruptcy court accepted the stipulation on June 15, 2010.

¶17    On November 2, 2010, the U.S. District Court for the District of Montana reversed

and remanded the Third Amended Plan of Reorganization in the appeal from the

bankruptcy court. Meanwhile, in the recently rekindled action before the District Court,

YCL Trust decided not to contest LeMond’s claim. On November 24, 2010, YCL Trust

and LeMond filed a stipulated motion for entry of judgment in the District Court. Once

again, YCL Trust stipulated to the existence of a contract with LeMond. This time,

however, YCL Trust additionally stipulated to the existence of a constructive trust in

favor of LeMond for the Overlook Lots and stipulated that LeMond’s claim took priority

over any claims arising after June 14, 2007, because of the lis pendens. For the sake of

clarity, this stipulated motion before the District Court is referred to in this opinion as the

“Constructive Trust Stipulation.” The District Court entered judgment on the same day

the motion was filed, awarding LeMond a constructive trust to the Overlook Lots.

¶18    On January 21, 2011, Blixseth filed a motion for relief from the judgment pursuant

to M. R. Civ. P. 60(b). On April 4, 2011, the District Court denied the Rule 60(b)

motion. LeMond filed a fourth amended complaint on April 28, 2011, alleging a single

count of quiet title to the Overlook Lots. LeMond added Lampe and Overlook Partners

                                           7
as defendants, but did not include Blixseth Group, Inc.      Blixseth, individually, and

Overlook Partners filed counterclaims against LeMond.       On June 5, 2012, LeMond

moved for summary judgment on his quiet title claim against Overlook Partners and

Lampe, arguing that the lis pendens barred the defendants from receiving title. LeMond

also filed a motion to dismiss several affirmative defenses on August 3, 2012, and a

motion for summary judgment against Blixseth individually on August 14, 2012.

¶19   On November 28, 2012, the District Court granted LeMond’s motion for summary

judgment against Blixseth and granted LeMond’s request to prohibit the defendants from

attacking the validity of the contract between Yellowstone Development and LeMond. In

the same order, the District Court denied LeMond’s motion for summary judgment on the

quiet title claim against Overlook Partners and LeMond.       The court explained that

summary judgment was not proper because a lis pendens cannot create substantive rights.

¶20   On March 22, 2013, LeMond filed another motion for summary judgment, this

time clarifying that his substantive right to title did not depend on the lis pendens.

LeMond argued that the lis pendens was significant only to show that the District Court’s

order approving the stipulations between YCL Trust and LeMond took precedence over

Overlook Partners’ purchase of the lots from Yellowstone Development. The District

Court granted this motion at a May 13, 2013 hearing. Final Judgment was entered on

June 21, 2013, quieting title to all five Overlook Lots in favor of LeMond. Blixseth,

Overlook Partners, and Lampe appeal. LeMond cross-appeals the District Court’s failure




                                        8
to cancel the appellants’ deed and mortgage in light of the quiet title judgment in his

favor.

                               STANDARDS OF REVIEW

¶21      This Court reviews a district court’s grant of summary judgment de novo.

N. Cheyenne Tribe v. Roman Catholic Church, 2013 MT 24, ¶ 21, 368 Mont. 330, 296

P.3d 450. Summary judgment is appropriate if the evidence shows no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law. M. R. Civ.

P. 56.

¶22      Quiet title actions are actions in equity. Johnson v. Estate of Shelton, 232 Mont.

85, 88, 754 P.2d 828, 830 (1988). In reviewing a district court’s exercise of its equitable

powers, this Court is required to review “all questions of fact arising upon evidence

presented in the record” to determine if the court’s findings are clearly erroneous.

Kauffman-Harmon v. Kauffman, 2001 MT 238, ¶ 11, 307 Mont. 45, 36 P.3d 408 (citation

omitted). We determine if the court’s interpretation of the law is correct. Kauffman,

¶ 11.

                                       DISCUSSION

¶23      1. Whether the District Court erred when it dismissed Blixseth from this action.

¶24      The District Court dismissed Blixseth from this case on the basis that he does not

claim title to the Overlook Lots and he has no individual standing to pursue any

counterclaims. Blixseth does not own or hold any direct interest in the Overlook Lots.




                                           9
He also lacks a personal interest in the mortgage on the Overlook Lots currently held by

Lampe.

¶25    Standing is a threshold requirement in every case. Baxter Homeowners Assn. v.

Angel, 2013 MT 83, ¶ 14, 369 Mont. 398, 298 P.3d 1145. Standing to appeal requires “a

direct, immediate and substantial interest in the subject which would be prejudiced by the

judgment or benefited by its reversal.” Mont. Power Co. v. Mont. Dept. of Pub. Serv.

Reg., 218 Mont. 471, 480, 709 P.2d 995, 1000-01 (1985). Although Blixseth appeals the

disposition of the Overlook Lots to LeMond and makes many arguments regarding why

he believes the District Court erred in this matter, he does not argue on appeal that his

individual dismissal was improper. Blixseth argues instead that denying property owners

the right to a hearing is a deprivation of property without due process. Such a right

applies, however, only to parties who assert an ownership interest in the property.

Similarly, his challenges to the authority of YCL Trust and the court’s decision not to

expunge the lis pendens cannot be raised absent a personal interest in the outcome of the

litigation.

¶26    We agree with the District Court that Blixseth’s claims of a personal interest are

not persuasive. Blixseth transferred all of his interests in the Overlook Lots to either

Overlook Partners or Lampe. See Bar Ok Ranch Co. v. Ehlert, 2002 MT 12, ¶ 50, 308

Mont. 140, 40 P.3d 378; Hjartarson v. Hjartarson, 2006 MT 273, ¶¶ 52-54, 334 Mont.

212, 147 P.3d 164. The District Court did not err in dismissing Blixseth. Because he has




                                        10
no personal interest in this litigation, his arguments on appeal do not require further

discussion.

¶27 2. Whether Overlook Partners and Lampe obtained their interests in the Overlook
Lots subject to the outcome of LeMond’s claim against Yellowstone Development.

¶28    A lis pendens preserves the status quo with regard to property interests throughout

a legal action and binds third parties claiming an interest in property to the outcome of

pending litigation. Fox v. Clarys, 227 Mont. 194, 196, 738 P.2d 104, 105 (1987). A lis

pendens serves to “hold the subject matter of litigation within the jurisdiction and control

of the court during the pendency of an action so that any final relief granted by the court

would be at once binding and effective.” Fox, 227 Mont. at 196, 738 P.2d at 105; Conn.

v. Doehr, 501 U.S. 1, 29, 111 S. Ct. 2105, 2122 (1991) (Rehnquist, J., concurring) (a

notice of lis pendens causes the established interest to relate back to the date of the filing

of the lis pendens). The doctrine of lis pendens provides the legal system the control and

assurance that judgments may be carried out in favor of the prevailing party. Richard R.

Powell, Powell on Real Property vol. 14, § 82A.01, 6 (Michael Allan Wolf ed.,

LexisNexis 2014).

¶29    A lis pendens “generally renders third persons who subsequently purchase or

encumber an interest in the subject property bound by the final disposition of the action.”

Fox, 227 Mont. at 196, 738 P.2d at 105. The property still may be transferred, but the

purchaser takes the property subject to the judgment in the pending litigation. Powell,

Powell on Real Property, at § 82A.01, 3. This means that the purchaser of property

subject to a lis pendens receives only “‘whatever title remains in his vendor at the
                                          11
termination of the suit.’” See Hamman v. S.W. Gas Pipeline, Inc., 821 F.2d 299, 304

(5th Cir. 1987) (quoting 1 Tex.Jur.3d Actions § 289 (1979)); Gookin v. Huntley, 254

Mont. 302, 304-05, 837 P.2d 412, 414 (1992). “If the litigation is won by the grantor, the

conveyance is effective. If not, the grantee may acquire nothing.” Hamman, 821 F.2d at

304.

¶30    As this authority makes clear, because Overlook Partners purchased the Overlook

Lots after the lis pendens was recorded, it is “bound by the final disposition of the

action.” Fox, 227 Mont. at 196, 738 P.2d at 105. Thus, although Overlook Partners

acquired an interest in the lots before the Constructive Trust Stipulation was entered,

once LeMond obtained judgment in his favor, LeMond’s title was considered recorded on

the date of the lis pendens, which occurred before the sale to Overlook Partners. This

makes the conveyance to Overlook Partners void.                   Section 70-21-304, MCA

(Conveyance void as against other conveyance recorded first).              Lampe’s ability to

foreclose on its mortgage is contingent upon Overlook Partners’ valid title. Because the

security interest in the Overlook Lots created by Lampe’s mortgage depends on Overlook

Partners’ holding title to the lots, Lampe’s security interest in the lots also is void.

¶31    Overlook Partners argues that Montana’s lis pendens statute is unconstitutional

because the filing of a lis pendens constitutes a taking in violation of both the United

States and Montana Constitutions. The Takings Clause of the United States Constitution

provides that private property shall not “be taken for public use, without just

compensation.” U.S. Const. amend. V. The Montana Constitution states that “[p]rivate

                                           12
property shall not be taken or damaged for public use without just compensation to the

full extent of the loss having been first made to or paid into court for the owner.” Mont.

Const. art. II, § 29.    Overlook Partners claims that the lis pendens statute is “a

prejudgment remedy that effectuates the taking of a property interest” by temporarily

rendering the property unmarketable. In support of this argument, Overlook Partners

cites to two cases that do not involve the filing of a lis pendens. Fuentes v. Shevin, 407

U.S. 67, 84, 92 S. Ct. 1983, 1996 (1972) (property deprivation based on a writ of

replevin); N. Ga. Finishing v. Di-Chem, Inc., 419 U.S. 601, 95 S. Ct. 719 (1975) (Georgia

garnishment statute).

¶32    Overlook Partners’ argument fails because a lis pendens is not a remedy. A lis

pendens only protects a party’s ability to recover if a judgment is in its favor. A lis

pendens does not create substantive rights; it merely puts prospective purchasers on

notice of a pending suit involving an issue of title to the real property. Doehr, 501 U.S. at

29, 111 S. Ct. 2122. Here, the lis pendens functioned exactly as intended. The lis

pendens provided notice to potential purchasers of the property, including Overlook

Partners, that LeMond claimed title to the Overlook Lots. Overlook Partners knowingly

acquired only that interest held by Yellowstone Development at the termination of

LeMond’s action. Because Overlook Partners took the property subject to LeMond’s

claim, it was not deprived of a constitutionally-protected property interest.

¶33    Overlook Partners argues next that the District Court erred by allowing the lis

pendens to remain on the property because “LeMond’s claim is grounded in money

                                         13
damages.” This Court has held that a “lis pendens is not a tool for a litigant to secure a

potential money judgment by tying up a debtor’s real property.” West v. Club at Spanish

Peaks L.L.C., 2008 MT 183, ¶ 61, 343 Mont. 434, 186 P.3d 1228 (citations omitted). In

West, we observed that “[c]ourts generally reject the notion that a lis pendens is

appropriate in cases where no specific relief is sought which affects in some way the title,

possession, use, or incidents of real property.” West, ¶ 61. In West, we upheld the

determination that a lis pendens was improper when filed solely on the basis that a

property transfer gave rise to the plaintiff’s claim for damages for lost business

opportunities and revenues. We have not, however, strictly construed this limitation on

the lis pendens statute. Rather, we have held that an “actual claim to title or possession

of the subject property” is not required when the action underlying a lis pendens might

affect the title or right of possession of real property. Paulson v. Lee, 229 Mont. 164,

168, 745 P.2d 359, 361 (1987).

¶34    Overlook Partners’ argument misses its mark because LeMond’s claim for a

constructive trust alleged facts that, if successful, actually would affect “in some way the

title, possession, use, or incidents of real property.” West, ¶ 61. LeMond asserted that

his contract with Yellowstone Development contemplated his acquisition of title to land

if he fulfilled his obligations, which he claimed that he did. The District Court correctly

rejected Overlook Partners’ argument.

¶35    Lampe argues that summary judgment against it should be set aside because the

Constructive Trust Stipulation, upon which the court relied in granting judgment, does

                                         14
not “bind” Lampe.       Lampe asserts that it was not named as a party when the

November 24, 2010 judgment was entered and therefore is not bound by the judgment.

Lampe’s argument misunderstands the effect of the lis pendens and of the judgment on its

claim to the Overlook Lots. Lampe does not dispute that it accepted assignment of the

note and mortgage on the Overlook Lots after LeMond’s lis pendens was filed. Because

Lampe’s security interest in the Overlook Lots is conditioned on Overlook Partners

holding title to the Overlook Lots, Lampe’s contractual interest in the lots disappears

along with that of Overlook Partners, regardless of when Lampe was added as a

defendant in this action.

¶36    Overlook Partners and Lampe decry the unfairness of their property interests being

subject to YCL Trust’s decision to settle. This Court has noted that the doctrine of lis

pendens “often provides harsh results and generally has not been extended by courts

without strict necessity.” Fox, 227 Mont. at 196-97, 738 P.2d at 105. Here, however, the

lis pendens is necessary to protect LeMond’s interests, which could be recorded only by

way of a lis pendens as there was no written contract. Overlook Partners and Lampe both

acquired their interests with notice of LeMond’s claim, a fact confirmed by the express

language in the agreements conferring those interests. Thus, Overlook Partners and

Lampe knowingly put themselves in a position where their interests were subject to prior

litigation in which they were not parties and over which they had no control. The

purchaser of property who has notice of another claim through a lis pendens proceeds at

its own risk. See Hamman, 821 F.2d at 304; Hidden Meadows Dev. Co. v. Mills, 590

                                        15
P.2d 1244, 1247 (Utah 1979). The District Court correctly held that Overlook Partners

took title to the Overlook Lots subject to LeMond’s lis pendens.

¶37 3. Whether Overlook Partners or Lampe may challenge the stipulations between
LeMond and Yellowstone Development’s bankruptcy trustee.

¶38    Overlook Partners and Lampe assert various challenges to the stipulations between

LeMond and YCL Trust. Overlook Partners argues that YCL Trust is judicially estopped

from asserting claims different from those asserted by Yellowstone Development, that the

alleged contract between LeMond and Yellowstone Development does not satisfy the

statute of frauds, and other issues regarding possible corruption or YCL Trust’s inability

to stipulate. Lampe argues similarly that the Constructive Trust Stipulation was the result

of misconduct between YCL Trust and LeMond.

¶39    First, Overlook Partners argues that judicial estoppel prevents YCL Trust from

making claims different from those previously asserted by Yellowstone Development.

The purpose of judicial estoppel is to protect the integrity of the judicial system.

Kauffman, ¶ 15. The doctrine of judicial estoppel binds a party to its judicial declarations

and precludes a party from taking a position inconsistent with previously made

declarations in a subsequent action or proceeding. Kauffman, ¶ 15. The elements of

judicial estoppel are:

              1) the party being estopped must have knowledge of the facts
                 at the time the original position is taken;
              2) the party must have succeeded in maintaining the original
                 position;
              3) the position presently taken must be actually inconsistent
                 with the original position; and

                                         16
              4) the original position must have misled the adverse party so
                 that allowing the estopped party to change its position
                 would injuriously affect the adverse party.

Traders State Bank v. Mann, 258 Mont. 226, 243, 852 P.2d 604, 614 (1993), overruled

on other grounds by Turner v. Mt. Eng’g & Constr., 276 Mont. 55, 59, 915 P.2d 799, 802

(1996).

¶40    The second element has not been satisfied here. Yellowstone Development did

not “succeed” in contesting facts later stipulated by YCL Trust. To satisfy this element, a

party “must have been at least successful in arguing its original position against the party

asserting the estoppel.” Mann, 258 Mont. at 243, 852 P.2d at 614-15 (citing DeMers v.

Roncor, Inc., 249 Mont. 176, 180-81, 814 P.2d 999, 1002 (1991)). The record contains

no evidence that Yellowstone Development successfully maintained its original

arguments before the District Court prior to the bankruptcy filings and stay of the

proceedings. As Yellowstone Development’s successor in this litigation, YCL Trust

became vested with the authority to make decisions on Yellowstone Development’s

behalf, including decisions regarding settlement and stipulations to resolve factual

disputes.

¶41    Overlook Partners makes arguments based on LeMond’s failure to satisfy the

Statute of Frauds and on YCL Trust’s lack of authority to stipulate regarding the alleged

contract on behalf of Yellowstone Development. The trouble with these arguments—and

with other arguments the Appellants raise regarding the contract between LeMond and

Yellowstone Development—is that the existence of a contract already has been

                                         17
conclusively established by the Bankruptcy Court. The doctrine of the law of the case is

the practice of courts “‘generally to refuse to reopen what has been decided.’” Houden

v. Todd, 2014 MT 113, ¶ 45, 375 Mont. 1, 324 P.3d 1157 (quoting McCormick v. Brevig,

2007 MT 195, ¶ 38, 338 Mont. 370, 169 P.3d 352). The law of the case doctrine applies

to coordinate courts, including federal court decisions in related litigation. Houden, ¶ 45

(citing Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice

and Procedure vol. 18B, § 4478.4, 770 (2d ed., West 2002)). Allowing the Appellants to

relitigate issues already determined by the bankruptcy court “disregards the comity

afforded to a coordinate court.” Houden, ¶ 45.

¶42    Blixseth and Overlook Partners raised the same arguments before the Bankruptcy

Court, attacking the stipulation that a contract existed. After a careful review of the facts

and consideration of the applicable law, the Bankruptcy Court determined that the

Bankruptcy Stipulation between LeMond and YCL Trust was fair and equitable,

including the stipulation that a contract for LeMond’s acquisition of Lot 11 existed. The

Bankruptcy Court made its decision after considering the probability of LeMond’s

success in the litigation, the difficulties involved in the matter of collection, the

complexity of the litigation involved, and the paramount interest of the creditors and a

proper deference to their reasonable views of the premises. In re Yellowstone Mt. Club,

LLC, 2010 Bankr. LEXIS 2000, 2010 WL 2483986 (Bankr. D. Mont. June 15, 2010)

(citing Martin v. Kane (In re A & C Properties), 784 F.2d 1377, 1380-81 (9th Cir. 1986)).

The validity of the Bankruptcy Stipulation, regarding the existence of a contract with

                                         18
LeMond, already has been established by the Bankruptcy Court and is the law of the

case. This Court is not a proper forum for appellate review of the Bankruptcy Court.

The only issues remaining in the reinitiated District Court action were whether LeMond

was entitled to a constructive trust, the scope of that trust and whether the trust took

priority over other interests acquired after the lis pendens. When the stay of the District

Court proceedings lifted, the question whether a contract existed between LeMond and

Yellowstone Development was no longer at issue.

¶43    Overlook Partners and Lampe also assert misconduct by YCL Trust and LeMond

in entering the Constructive Trust Stipulation once the case returned to the District Court.

The Bankruptcy Court’s order allowed LeMond “to reinitiate the Madison County Case

and prosecute it to a judgment regarding LeMond’s right to the Overlook Lots.” In re

Yellowstone Mt. Club, 2010 Bankr. LEXIS at 4. The order further provided that the

trustee, in his discretion, “may choose to defend against such efforts or may allow such

efforts to proceed without objection.” In re Yellowstone Mt. Club, 2010 Bankr. LEXIS at

4. A bankruptcy trustee is vested with the exclusive power to raise legal claims on behalf

of the estate. Est. of Spirtos v. One San Bernardino Co. Superior Ct. Case Numbered

SPR 02211, 443 F.3d 1172, 1175 (9th Cir. 2006). The trustee, already having conceded

the existence of a contract, decided to allow LeMond’s efforts in this District Court case

to proceed without objection. By proceeding with the Constructive Trust Stipulation, the

trustee was exercising the discretion expressly afforded him by the Bankruptcy Court’s

order. Finally, Overlook Partners and Lampe waived any claim that the Constructive

                                         19
Trust Stipulation was the product of collusion between LeMond and the YCL Trustee

when they failed to raise an affirmative defense to that effect. M. R. Civ. P. 8(c)(1);

Meadow Lake Ests. Homeowners Assn. v. Shoemaker, 2008 MT 41, ¶ 31, 341 Mont. 345,

178 P.3d 81; see Johnson v. Allstate Ins. Co., 262 S.W.3d 655, 667 (Mo. Ct. App. 2008)

(collusion must be raised as an affirmative defense to validity of agreement).

¶44    We are not persuaded by the Appellants’ arguments. YCL Trust is not judicially

estopped from asserting claims different from those asserted by Yellowstone

Development; the contract arguments already have been settled by the Bankruptcy Court;

the trustee acted within his authority and discretion in choosing not to defend against

LeMond’s complaint; and any suggestion of possible collusion between YCL Trust and

LeMond was not properly raised.        The District Court correctly held that Overlook

Partners and Lampe may not challenge the stipulations of LeMond and YCL Trust.

¶45 4. Whether the District Court properly exercised its equitable powers in the entry
of its final judgment.

¶46    In its final judgment, the District Court quieted title in favor of LeMond to all five

Overlook Lots on the basis of the Constructive Trust Stipulation between LeMond and

YCL Trust.     “A court creates a constructive trust ‘to work an equitable result.’”

N. Cheyenne Tribe, ¶ 32 (citing Eckart v. Hubbard, 184 Mont. 320, 326, 602 P.2d 988,

991 (1979)). In matters involving equity, this Court has a duty to determine all of the

issues of the case and to do complete justice.                Section 3-2-204(5), MCA;

Kauffman-Harmon, ¶ 11. The final issue we must consider is whether the District Court

properly exercised its equitable powers.
                                           20
¶47    A constructive trust may be imposed where a person wrongfully disposes of the

property of another knowing that the disposition is wrongful and acquires in exchange

other property. Restatement (First) of Restitution § 202 (1937). “[C]onstructive trusts

are involuntary in nature and arise by operation of law.” Johnson v. Kenneth D. Collins

Agency, 263 Mont. 137, 140, 865 P.2d 312, 313 (1993). A constructive trust arises when

a person holding title to property is subject to an equitable duty to convey it to another on

the ground that the person holding title would be unjustly enriched if he or she were

permitted to retain it.    Section 72-38-123, MCA; N. Cheyenne Tribe, ¶ 30.             The

imposition of the constructive trust is a remedy for the unjust enrichment. N. Cheyenne

Tribe, ¶ 39.

¶48     Unjust enrichment is “[t]he retention of a benefit conferred by another, without

offering compensation, in circumstances where compensation is reasonably expected.”

Owen v. Skramovsky, 2013 MT 348, ¶ 25, 372 Mont. 531, 313 P.3d 205 (quoting Black’s

Law Dictionary 1536 (Bryan A. Garner ed., 7th ed., West 1999)). “The theory of unjust

enrichment requires that a person who has been unjustly enriched at the expense of

another must make restitution to the other. . . . The measure of this equitable restitution

interest is either the quantum meruit value of plaintiff’s labor and materials or the value

of the enhancement to the defendant’s property.” Robertus v. Candee, 205 Mont. 403,

408, 670 P.2d 540, 542 (1983) (citations omitted); Owen, ¶¶ 31-32.

¶49    Where the defendant’s gain is the product not solely of the plaintiff’s interest but

also of contributions made by the defendant, the measure of restitution is particularly

                                         21
difficult. “There are no easy formulas by which such problems may be decided; instead,

the court must resort to general considerations of fairness, taking into account the nature

of the defendant’s wrong, the relative extent of his contribution, and the feasibility of

separating this from the contribution traceable to the plaintiff’s interest.” George E.

Palmer, The Law of Restitution vol. 1, § 2.12, 161 (Aspen 1978).

¶50    The District Court did not provide adequate insight into the equitable

considerations involved in granting LeMond title to the five Overlook Lots. The District

Court focused on the fact that Overlook Partners and Lampe acquired their interests with

notice, stating that “the fundamental equitable consideration here is that the Defendants

pursued the course of action that they determined upon in 2008 having already been

subject to notice of LeMond’s claims in 2007.” The court also stated that it was “hard

pressed to find that substantial inequity is done in connection with [Blixseth’s] personal

interest” based on other litigation. The District Court, relying on YCL Trust’s decision

not to defend the action, did not consider whether the stipulations it approved provided an

appropriate measure of unjust enrichment between Yellowstone Development and

LeMond.

¶51    A constructive trust is created through the court’s equitable powers. LeMond’s

constructive trust encompasses property only “if, in equity and conscience, it belongs to

[him].” Dan B. Dobbs, Law of Remedies vol. 1, § 4.3(2), 590 (West 1993). LeMond’s

contract was for the purchase of Lot 11, a five-acre parcel that the parties valued at

$1,000,000.    Yellowstone Development combined twenty-three acres of additional

                                        22
property with Lot 11 to create Lot 11A, which eventually became the Overlook Lots.

The actual value of the Overlook Lots has not been established, but Blixseth claims that

each of the five Overlook Lots comprises five acres, individually worth between

$2,000,000 and $3,000,000.       It is clear from the Bankruptcy Court’s order that

Yellowstone Development was obligated to transfer Lot 11 to LeMond and was unjustly

enriched by failing to do so. However, LeMond is entitled to enforce a constructive trust

worth only the equitable value of the parties’ bargain.

¶52    The “equity of the transaction must shape the measure of relief.”          Beatty v.

Guggenheim Exploration Co., 389, 122 N.E. 378, 381 (NY 1919). Without adequate

findings by the District Court, the question whether the Overlook Lots are the equitable

equivalent of Lot 11 cannot be answered. This Court looks favorably on settlements.

Tripp v. Jeld-Wen, Inc., 2005 MT 121, ¶ 48, 327 Mont. 146, 112 P.3d 1018. We affirm

the court’s decision to establish a constructive trust in favor of LeMond, but the court

must consider whether the trust constitutes the appropriate measure of unjust enrichment,

even when the parties have stipulated to the result. Findings must be sufficient to permit

review without speculation into the district court’s reasoning. In re the Marriage of

Crowley, 2014 MT 42, ¶ 26, 374 Mont. 48, 318 P.3d 1031. The District Court did not

support the award of title to all five Overlook Lots with sufficient findings for us to

determine whether the court’s unjust enrichment determination was equitable.           We

reverse the judgment and remand for additional findings on the measure of unjust

enrichment. The court may, in its discretion, receive additional evidence on this issue.

                                         23
                                    CONCLUSION

¶53   For the reasons explained above, LeMond’s claim is superior to the claims of

Blixseth, Overlook Partners and Lampe. In exercising its equitable powers, however, the

District Court must provide sufficient findings to explain the scope of the restitution

awarded. In light of the possibility that the restitution awarded to LeMond may change

on remand, LeMond’s cross-appeal, which requests that the District Court cancel the

Appellants’ deed and mortgage, is not yet ripe for review.

¶54   Affirmed in part, reversed in part, and remanded.



                                                /S/ BETH BAKER

We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ PATRICIA COTTER
/S/ JIM RICE


Chief Justice Mike McGrath concurring.


¶55   Greg LeMond had an oral contract to purchase a 5-acre apparently undevelopable

lot worth $1 million, with no money down as a deposit and an oral agreement for

payment terms.

¶56   The Bankruptcy Court per stipulation awarded LeMond $650,000 for his claim on

the property and lifted the stay of the quiet title action now in state court. A second

agreement between LeMond and the Trustee was filed in the state action.           That
                                        24
stipulation declares a constructive trust for the benefit of LeMond and agrees he is the

rightful owner of 28 acres within the Yellowstone Club with an alleged value of $10

million to $30 million. Judgment in his favor in the quiet title action was entered the

same day.

¶57    Clearly equity has not prevailed here. While it is true LeMond has a priority claim

by virtue of the lis pendens, he is not entitled to a windfall on all of the Overlook

properties.

¶58    Now the state judgment has been reversed and the question that remains for the

District Court is to determine the scope of the constructive trust.

¶59    The state proceeding was initiated in 2007 with LeMond seeking damages and

contending to have acquired a 5-acre lot in the Yellowstone Club for a purchase price of

$1 million. He asserted there was an oral agreement to reduce the price of the lot by

$100,000 for every new member he was able to bring into the Yellowstone Club. The

parties disputed whether he had performed that part of the agreement but agree he has

paid no money. On April 14, 2008, LeMond’s motion for summary judgment on the

contract claim was denied by the District Court concluding there were material facts still

in dispute.

¶60    In February 2009, the District Court proceedings were stayed following the

bankruptcy filing. In January 2010, LeMond and the Trustee signed the “Bankruptcy

Stipulation” wherein the Trustee agreed there was a valid contract to purchase the

property and to value LeMond’s claim at $650,000, but retained the right to defend

                                          25
against LeMond’s assertions in state district court. The Bankruptcy Court accepted the

stipulation and lifted the stay.

¶61      Subsequently, in the District Court litigation, the Trustee and LeMond executed

the “Constructive Trust Stipulation,” a much broader arrangement agreeing not only to

the validity of the contract, but also that title to the “Overlook Lots” was held in trust in

favor of LeMond, and that LeMond “is the rightful owner of such lots and that such lots

must be conveyed to him.”

¶62      Of course in the meantime the transactions creating the Overlook Lots1 as

described above took place—transactions that have been described by the Bankruptcy

Court to have been part of a fraudulent transfer—apparently at the expense of the

bankruptcy estate.       Blixseth v. Kirschner (In re Yellowstone Mt. Club, LLC), 436

B.R. 598, 2010 Bankr. LEXIS 2702 (Bankr. D. Mont. 2010). LeMond was not a party to

those transactions.

¶63      In any event, the record before us does not support the District Court’s final

determination as to the scope of the constructive trust. Equity does not require an award

of title to all 28 acres described as the Overlook Lots and asserted to have a value well in

excess of $1 million.

¶64      One significant question that needs to be answered on remand is whether LeMond

has received or will be receiving the $650,000 as a cash distribution in the bankruptcy

proceedings. If so, that should be an offset to the value of any of the Overlook property


1
    The Overlook Lots now consist of approximately 28 acres, subdivided into 5 separate parcels.
                                            26
awarded to LeMond as part of the constructive trust distribution. The District Court

should clarify whether the Overlook properties are part of the bankruptcy estate and

therefore subject to claims by other creditors. If not, what are the other creditors’ claims

to that property?

¶65    A new Trustee has been appointed. The District Court should consider giving the

current Trustee the opportunity to participate in the proceedings on remand, given the

holding by the Court in this Opinion.

¶66    I concur with the majority Opinion.


                                                 /S/ MIKE McGRATH




                                         27